Exhibit 10.1

Employment Agreement of Sharon Jenkins

This Employment Agreement (the “Agreement”) is effective as of the date of
execution shown below (the “Effective Date”), by and between SPX Corporation
(the “Company”), and Sharon Jenkins (the “Executive”).

WHEREAS, the Company desires to employ the Executive as its Vice President,
Chief Marketing Officer; and

WHEREAS, the Company and the Executive have reached agreement concerning the
terms and conditions of her continued employment and wish to formalize that
agreement;

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
stated in this Agreement, the Company and the Executive hereby agree as follows:

1.                                       Employment.  The Company employs the
Executive and the Executive hereby accepts continued employment with the Company
and appointment as its Vice President, Chief Marketing Officer.  During the
Employment Term (as hereinafter defined), the Executive will have the title,
status and duties of the Vice President, Chief Marketing Officer and will report
directly to the Company’s Chief Executive Officer or other designated senior
executive officer.  The Executive’s principal business office shall be at the
Company’s principal business office located in Charlotte, North Carolina, and
Executive’s principal family residence shall be located within 50 miles of the
Company’s principal business office for the duration of the Employment Term.  
If domiciled elsewhere on the date of Executive’s execution of this Agreement,
Executive shall relocate her principal family residence to the area specified in
this Paragraph.  Executive’s failure to complete such relocation on or before
February 28, 2007 shall render this Agreement null and void.

2.                                       Term of Employment.  The term of
employment (“Employment Term”) will commence on the Effective Date, and will
continue thereafter until one (1) year from the Effective Date and will be
automatically extended for subsequent one (1) day periods for each day of the
Employment Term that passes after the Effective Date, unless sooner terminated
by either party in accordance with the provisions of this Agreement.  The intent
of the foregoing provision is that the Agreement becomes “evergreen” on the
Effective Date so that on each passing day after the Effective Date the
Employment Term automatically extends to a full one-year period.

3.                                       Duties.  During the Employment Term:

(a)                                  The Executive will perform duties assigned
by the Company’s Chief Executive Officer or the Company’s Board of Directors
(the “Board”), from time to time; provided that the Executive shall not be
assigned tasks inconsistent with those of the Vice President, Chief Marketing
Officer.


--------------------------------------------------------------------------------


(b)                                 The Executive will devote her full time and
best efforts, talents, knowledge and experience to serving as the Company’s Vice
President, Chief Marketing Officer.  However, the Executive may devote
reasonable time to activities such as supervision of personal investments and
activities involving professional, charitable, educational, religious and
similar types of activities, speaking engagements and membership on other boards
of directors, provided such activities do not interfere in any material way with
the business of the Company; provided that, the Executive cannot serve on the
board of directors of more than one publicly-traded company without the Board’s
written consent.  The time involved in such activities shall not be treated as
vacation time.  The Executive shall be entitled to keep any amounts paid to her
in connection with such activities (e.g., director fees and honoraria).

(c)                                  The Executive will perform her duties
diligently and competently and shall act in conformity with the Company’s
written and oral policies and within the limits, budgets and business plans set
by the Company.  The Executive will at all times during the Employment Term
strictly adhere to and obey all of the rules and regulations in effect from time
to time relating to the conduct of executives of the Company.  Except as
provided in (b) above, the Executive shall not engage in consulting work or any
trade or business for her own account or for or on behalf of any other person,
firm or company that competes, conflicts or interferes with the performance of
her duties hereunder in any material way.

4.                                       Compensation and Benefits.  During the
Executive’s employment hereunder, the Company shall provide to the Executive,
and the Executive shall accept from the Company as full compensation for the
Executive’s services hereunder, compensation and benefits as follows:

(a)                                  Base Salary.  The Company shall pay the
Executive at an annual base salary (“Base Salary”) of Three Hundred Twenty Five
Thousand Dollars ($325,000).  The Board, or such committee of the Board as is
responsible for setting the compensation of officers, shall review the
Executive’s performance and Base Salary annually in January of each year, and
determine whether to adjust the Executive’s Base Salary on a prospective basis. 
The first review shall be in January 2007.  Such adjusted annual salary then
shall become the Executive’s “Base Salary” for purposes of this Agreement.  The
Executive’s annual Base Salary shall not be reduced after any increase, without
the Executive’s consent.  The Company shall pay the Executive’s Base Salary
according to payroll practices in effect for all officers of the Company.

(b)                                 Incentive Compensation.  The Executive shall
be eligible to participate in any annual performance bonus plans, long-term
incentive plans, and/or equity-based compensation plans established or
maintained by the Company for its officers, including, but not limited to, the
2006 Executive Bonus Plan (“Bonus Plan”) and the SPX Corporation Stock
Compensation Plan, all as the Board (or appropriate Board committee) may
determine from time to time in its discretion.  For the 2006 bonus plan year,
the Executive shall be eligible for a target bonus under the Company’s Bonus
Plan equal to 80% of her Base Salary provided that all performance goals set by
the Company are met.  The Board (or appropriate Board committee) will determine
and communicate to the

2


--------------------------------------------------------------------------------




Executive her annual bonus plan participation for subsequent bonus plan years,
no later than March 31 of such bonus plan year.

(c)                                  Executive Benefit Plans.  The Executive
will be eligible to participate in any executive benefit plans offered by the
Company including, without limitation, medical, dental, short-term and long-term
disability, life, pension, profit sharing and nonqualified deferred compensation
arrangements, as the Board may determine in its discretion.  The Company
reserves the right to modify, suspend or discontinue any and all of the plans,
practices, policies and programs at any time without recourse by the Executive,
so long as the Company takes such action generally with respect to other
similarly situated officers.

(d)                                 Business Expenses.  The Company shall
reimburse the Executive for all reasonable and necessary business expenses
incurred in the performance of services with the Company, according to the
Company’s policies and upon Executive’s presentation of an itemized written
statement and such verification as the Company may require.

(e)                                  Perquisites.  The Company will provide the
Executive with all perquisites it provides to other similarly situated
officers.  The Company will also provide 80% reimbursement of up to $20,000 per
year for annual income tax return preparation and financial planning cost up.

(f)                                    Vacation. The Executive will be entitled
to vacation in accordance with the Company’s vacation policy for officers, but
in no event less than 5 weeks per calendar year.  The maximum vacation accrual
allowed from year to year and at any given time will equal Executive’s annual
entitlement.  Once the maximum accrual is reached, Executive will no longer
accrue vacation until the unused amount accrued is below the maximum level
allowed.

(g)                                 Retiree Medical.  The Executive shall be
entitled to receive retiree medical benefits in accordance with the eligibility
requirements and plan offerings for access to retiree medical benefits provided
generally to full-time employees of the Company.  The Executive may cover her
spouse or dependents eligible at the time of retirement.  The cost of such
benefits for the Executive, her spouse and eligible dependents, will be 100% of
the premiums and shall be reimbursed by the Company on an annual basis up to the
date the Executive reaches Medicare eligibility due to age, at which point such
reimbursement shall cease.  Depending on the plan, all or a portion of the
reimbursement may be taxable.  Such benefits shall include prescription drug
coverage, but not dental or vision benefits unless included in the medical
plan.  Upon reaching Medicare eligibility due to age, Medicare shall become the
primary payor of medical/prescription benefits for the Executive, her spouse or
eligible dependents as applicable, and the reimbursement of premiums for such
coverage by the Company shall cease.  In the event that the Company terminates
retiree access to medical and/or prescription benefits generally for retirees,
the Executive shall be entitled to an annual reimbursement from the Company upon
proof of continued coverage for comparable medical and/or prescription coverage
under an individual policy or other group policy, subject to a maximum total
reimbursement of one and one-half times the applicable premium of the plan in
effect at the time retiree access

3


--------------------------------------------------------------------------------




is terminated at the appropriate coverage level, and subject to maximum annual
inflation adjustment thereafter of five (5) percent.  Upon the death of the
Executive, a surviving spouse will continue eligibility and reimbursement as
described above.  Surviving dependent children will not receive premium
reimbursement beyond the COBRA continuation period.  For all other COBRA
qualifying events other than the death of the Executive, reimbursement will
cease upon commencement of the COBRA continuation period.

5.                                       Payments on Termination of Employment.

(a)                                  Termination of Employment for any Reason. 
The following payments will be made upon the Executive’s termination of
employment for any reason:

(i)                                     Earned but unpaid Base Salary through
the date of termination;

(ii)                                  Any annual incentive plan bonus, for which
the performance measurement period has ended, but which is unpaid at the time of
termination;

(iii)                               Any accrued but unpaid vacation;

(iv)                              Any amounts payable under any of the Company’s
benefit plans in accordance with the terms of those plans, except as may be
required under Code Section 401(a)(13); and

(v)                                 Unreimbursed business expenses incurred by
the Executive on the Company’s behalf.

 (b)                              Termination of Employment for Death or
Disability.  In addition to the amounts determined under (a) above, if the
Executive’s termination of employment occurs by reason of death or disability,
the Executive (or her estate) will receive a pro rata portion of any bonus
payable under the Company’s annual incentive plan for the year in which such
termination occurs determined based on the highest of (i) the actual annual
bonus paid for the bonus plan year immediately preceding such termination, or
(ii) the target bonus for the bonus plan year in which such termination occurs. 
The Executive will be deemed to be disabled upon the earlier of (i) the end of a
six (6) consecutive month period during which, by reason of physical or mental
injury or disease, the Executive has been unable to perform substantially all of
her usual and customary duties under this Agreement or (ii) the date that a
reputable physician selected by the Board, and as to whom the Executive has no
reasonable objection, determines in writing that the Executive will, by reason
of physical or mental injury or disease, be unable to perform substantially all
of the Executive’s usual and customary duties under this Agreement for a period
of at least six (6) consecutive months.  If any question arises as to whether
the Executive is disabled, upon reasonable request therefore by the Board, the
Executive shall submit to reasonable medical examination for the purpose of
determining the existence, nature and extent of any such disability.  In
accordance with Paragraph 10, the Board shall promptly give the Executive
written notice of any such determination of the Executive’s disability and of
any decision of the Board to terminate the Executive’s employment by reason
thereof.  In the event of disability, until the date of termination,

4


--------------------------------------------------------------------------------




the base salary payable to the Executive under Paragraph 4 hereof shall be
reduced dollar-for-dollar by the amount of disability benefits paid to the
Executive in accordance with any disability policy or program of the
Corporation.

(c)                                  Termination by the Company Without Cause,
or Voluntary Termination by the Executive for Good Reason.  If the Company
terminates the Executive’s employment other than for Cause, or the Executive
voluntarily terminates her employment for Good Reason, in addition to the
benefits payable under (a), the Company will pay the following amounts and
provide the following benefits:

(i)                                     The Base Salary and annual bonus that
the Company would have paid under the Agreement had the Executive’s employment
continued to the end of the Employment Term.  For this purpose, annual bonus
will be determined as the highest of (A) the actual bonus paid for the bonus
plan year immediately preceding such termination, or (B) the target bonus for
the bonus plan year in which such termination occurs.

(ii)                                  Continued coverage under the Company’s
medical, dental, life, disability, pension, profit sharing and other executive
benefit plans through the end of the Employment Term, at the same cost to the
Executive as in effect on the date of the Executive’s termination.  If the
Company determines that the Executive cannot participate in any benefit plan
because she is not actively performing services for the Company, the Company may
provide such benefits under an alternate arrangement, such as through the
purchase of an individual insurance policy that provides similar benefits or, if
applicable, through a nonqualified pension or profit sharing plan.  To the
extent that the Executive’s compensation is necessary for determining the amount
of any such continued coverage or benefits, such compensation (Base Salary and
annual bonus) through the end of the Employment Term shall be at the highest
rate in effect during the 12-month period immediately preceding the Executive’s
termination of employment.

(iii)                               Executive perquisites on the same basis on
which the Executive was receiving such perquisites prior to her employment
termination, including: (A) reimbursement for club dues through the end of the
Employment Term; and (B) reimbursement of expenses relating to financial
planning services, tax return preparation and annual physicals through December
31 of the calendar year that includes the first anniversary of the Executive’s
employment termination.  The Company will bear the cost of such perquisites, at
the same level in effect immediately prior to the Executive’s employment
termination.  Perquisites otherwise receivable by the Executive pursuant to this
Paragraph shall be reduced to the extent comparable perquisites are actually
received by or made available to the Executive without cost during the period
following the Executive’s employment termination covered by this Paragraph.  The
Executive shall report to the Company any such perquisites actually received by
or made available to the Executive.

5


--------------------------------------------------------------------------------




(iv)                              The period through the end of the Employment
Term shall continue to count for purposes of determining the Executive’s age and
service with the Company with respect to eligibility, vesting and the amount of
benefits under the Company’s benefit plans to the maximum extent permitted by
applicable law.

(v)                                 Any outstanding stock options, restricted
stock or other equity-based compensation awards shall immediately vest upon such
termination date, and any such stock options shall be immediately exercisable at
any time prior to the earlier of:  (A) one year; or (B) the stock option
expiration or other termination date.

(vi)                              Outplacement services, as elected by the
Executive (and with a firm elected by the Executive), not to exceed $35,000 in
total.

(d)                            Good Reason.  For purposes of this Agreement,
“Good Reason” shall mean the occurrence of any of the following without the
Executive’s consent (i) assigning duties to the Executive that are inconsistent
with those of the position of Vice President, Chief Marketing Officer for
similar companies in similar industries (except to the extent the Company
promotes the Executive to a higher executive position); (ii) requiring the
Executive to report to other than the Company’s Chief Executive Officer, other
senior executive officer, or the Company’s Board; (iii) the failure of the
Company to pay any portion of the Executive’s compensation within 10 days of the
date such compensation is due; or (iv)  the Company’s failure to continue in
effect any applicable cash or stock-based incentive or bonus plan, pension plan,
welfare benefit plan or other benefit plan, program or arrangement, unless the
aggregate value of all such arrangements provided to the Executive after such
discontinuance is not materially less than the aggregate value as of the
Effective Date (using, for purposes of bonus plan comparisons, the target bonus
potential before and after any such discontinuance).

(e)                                  Cause.  For purposes of this Agreement,
“Cause” shall mean:  (i) the Executive’s willful and continued failure to
substantially perform her duties as an executive of the Company (other than any
such failure resulting from incapacity due to physical or mental illness) after
a written demand for substantial performance is delivered to the Executive by
the Board, which demand specifically identifies the manner in which the Board
believes that the Executive has not substantially performed her duties, and
which gives the Executive at least 30 days to cure such alleged deficiencies,
(ii) the Executive’s willful misconduct, which is demonstrably and materially
injurious to the Company, monetarily or otherwise, or (iii) the Executive’s
engaging in egregious misconduct involving serious moral turpitude to the extent
that her credibility and reputation no longer conforms to the standard of
officers of the Company.

(f)                                    Timing of Payments.  All payments
described above shall be made in a lump sum cash payment as soon as practicable
(but in no event more than 10 days unless prohibited by applicable law or plan
documents) following the Executive’s termination of employment.  If the total
amount of annual bonus is not determinable on that date, the

6


--------------------------------------------------------------------------------




Company shall pay the amount of bonus that is determinable and the remainder
shall be paid in a lump sum cash payment at the time such bonuses are paid
generally.

6.                                       Assignment; Successors.  This Agreement
shall inure to the benefit of and be binding upon the Company and its
successors.  The Company may not assign this Agreement without the Executive’s
written consent, except that the Company’s obligations under this Agreement
shall be the binding legal obligations of any successor to the Company by sale,
and in the event of any transaction that results in the transfer of
substantially all of the assets or business of the Company, the Company will use
its best efforts to cause the transferee to assume the obligations of the
Company under this Agreement.  The Executive may not assign this Agreement
during her life.  Upon the Executive’s death this Agreement will inure to the
benefit of the Executive’s heirs, legatees and legal representatives of the
Executive’s estate.

7.                                       Interpretation.  The laws of the State
of Delaware shall govern the validity, interpretation, construction and
performance of this Agreement, without regard to the conflict of laws principles
thereof.

8.                                       Withholding.  The Company may withhold
from any payment that it is required to make under this Agreement amounts
sufficient to satisfy applicable withholding requirements under any federal,
state or local law.

9.                                       Amendment or Termination.  This
Agreement may be amended at any time by written agreement between the Company
and the Executive.

10.                                 Notices.  Notices given pursuant to this
Agreement shall be in writing and shall be deemed received when personally
delivered, or on the date of written confirmation of receipt by (i) overnight
carrier, (ii) telecopy, (iii) registered or certified mail, return receipt
requested, addressee only, postage prepaid, or (iv) such other method of
delivery that provides a written confirmation of delivery.  Notice to the
Company shall be directed to:

SPX Corporation

13515 Ballantyne Corporate Place

Charlotte, NC 28277

Attention: General Counsel

The Company may change the person and/or address to whom the Executive must give
notice under this Section by giving the Executive written notice of such change,
in accordance with the procedures described above.  Notices to or with respect
to the Executive will be directed to the Executive, or to the Executive’s
executors, personal representatives or distributees, if the Executive is
deceased, or the assignees of the Executive, at the Executive’s home address on
the records of the Company.

11.                                 Severability.  If any provisions(s) of this
Agreement shall be found invalid or unenforceable by a court of competent
jurisdiction, in whole or in part, then it is the parties’ mutual desire that
such court modify such provision(s) to the extent and in the manner necessary to
render the same valid and enforceable, and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision(s) had
been originally incorporated

7


--------------------------------------------------------------------------------




herein as so modified or restricted, or as if such provision(s) had not been
originally incorporated herein, as the case may be.

12.                                 Entire Agreement.  This Agreement sets forth
the entire agreement and understanding between the Company and the Executive and
supersedes all prior agreements and understandings, written or oral, relating to
the subject matter hereof; provided, however, that: (i) the Executive’s Change
in Control Agreement dated October 2, 2006 shall remain in full force and
effect, and payments and benefits provided thereunder shall replace those
provided in this Agreement to the extent that such payments or benefits would
otherwise clearly be duplicative; and (ii) the Executive’s non-compete,
non-solicitation, confidentiality or similar restrictive covenants shall remain
in full force and effect.

13.                                 Consultation With Counsel.  The Executive
acknowledges that she has had a full and complete opportunity to consult with
counsel of the Executive’s own choosing concerning the terms, enforceability and
implications of this Agreement, and the Company has made no representations or
warranties to the Executive concerning the terms, enforceability or implications
of this Agreement other than as are reflected in this Agreement.

14.                                 No Waiver.  No failure or delay by the
Company or the Executive in enforcing or exercising any right or remedy
hereunder shall operate as a waiver thereof.  No modification, amendment or
waiver of this Agreement nor consent to any departure by the Executive from any
of the terms or conditions thereof, shall be effective unless in writing and
signed by the Chairman of the Company’s Board.  Any such waiver or consent shall
be effective only in the specific instance and for the purpose for which given.

15.                                 Effect on Other Obligations.  Payments and
benefits herein provided to be paid to the Executive by the Company shall be
made without regard to and in addition to any other payments or benefits
required to be paid the Executive at any time hereafter under the terms of any
other agreement between the Executive and the Company or under any other policy
of the Company relating to compensation, or retirement or other benefits. 
Except as otherwise expressly provided herein, payments or benefits provided the
Executive hereunder shall be reduced by any amount the Executive may earn or
receive from employment with another employer or from any other source.

16.                                 Survival.  All Sections of this Agreement
survive beyond the Employment Term except as otherwise specifically stated.

17.                                 Headings.  The headings in this Agreement
are for convenience of reference only and shall not limit or otherwise affect
the meaning thereof.

18.                                 Counterparts.  The parties may execute this
Agreement in one or more counterparts, all of which together shall constitute
but one Agreement.

8


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date shown below.

 

EXECUTIVE ACCEPTANCE

                        SPX CORPORATION

 

 

 

 

/s/Sharon Jenkins

 

By:

/s/Christopher J. Kearney

 

Sharon Jenkins

 

 

Christopher J. Kearney

 

 

 

 

 

 

 

Its: President and Chief Executive Officer

 

 

 

Date:

10/3/06

 

 

9


--------------------------------------------------------------------------------